469 F.2d 1392
Mrs. Bonnie C. FARR, Individually and as Administratrix ofthe Estate of William E. Farr, Deceased,Plaintiffs-Appellants,v.SUN LIFE ASSURANCE COMPANY OF CANADA, Defendant-Appellee.
No. 72-2571 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 18, 1972.

Charles C. Jacobs, Jr., Cleveland, Miss., for plaintiffs-appellants.
Alfred A. Levingston, Cleveland, Miss., for defendant-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
This case presents a novel question under Mississippi law about the interpretation given certain clauses in a life insurance policy.  The district court held on summary judgment for the defendant insurance company.  We affirm.


2
After careful analysis of the facts and issues in this case, we find that a full opinion by this court could add little or nothing to the well-reasoned opinion rendered by the district court.  See 351 F.Supp. 299 (N.D.Miss., 1972).


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part.  I